DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asamura et al. (hereinafter “Asamura” US 2017 / 0042002) in view of Chaji (US 2014 / 0306868).

As pertaining to Claim 1, Asamura discloses (see Fig. 7A, Fig. 8, and Fig. 10) a display device (100) comprising:
a first display unit (1) having a plurality of first light emitting elements (i.e., LEDs) and configured to display an image;
a second display unit (see (2) and (201, 202, 203, 204)) having a plurality of second light emitting elements (i.e., LEDs) whose time transition on luminance is equal to that of the plurality of first light emitting elements (see (1); see Page 2 through Page 3, Para. [0025] and [0030]-[0036]);
a lighting time storage (7) configured to store respective first cumulative lighting times of the plurality of first light emitting elements (see (1); and see Page 3, Para. [0040]);
a light receiving unit (see (10) and (1001, 1002, 1003, 1004)) configured to measure luminance of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204); and see Page 3, Para. [0043]);
a luminance transition storage (11) configured to associate the luminance of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204)) measured by the light receiving unit (see (10) and (1001, 1002, 1003, 1004)) with a second cumulative lighting time of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204)) and store thereof (see Page 3, Para. [0044]); and
a luminance corrector (18) configured to correct luminance of the plurality of first light emitting elements (see (1)) based on the first cumulative lighting time stored in the lighting time storage (7) and the luminance of the plurality of second light emitting 
the plurality of first light emitting elements (see (1)) are controlled to be on based on the image to be displayed and are set to a plurality of luminance levels corresponding to respective drive duty ratios by drive duty ratios for controlling lighting being set to a plurality of values (see Page 7 through Page 8, Para. [0109]-[0111]),
each at least one of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204)) is provided for each of drive duty ratios for setting the plurality of luminance levels of the plurality of first light emitting elements (see (1)), each one of the second light emitting elements (see (2) and (201, 202, 203, 204)) is controlled to be always on at the respective drive duty ratios and, when measuring by the light receiving unit (see (10) and (1001, 1002, 1003, 1004)), each of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204)) are controlled to be temporarily off alternately, and the luminance of the second light emitting elements (see (2) and (201, 202, 203, 204)) that are on are associated with the second cumulative lighting time at the moment and stored in the luminance transition storage (11; see Page 8, Para. [0112]-[0114], [0118]-[0120]), and
the luminance corrector (18) is configured to read out the luminance at the second cumulative lighting time at a same drive duty ratio as the drive duty ratio for setting the luminance levels of the plurality of first light emitting elements (see (1)) corresponding to the first cumulative lighting time of each of the plurality of first light emitting elements (see (1)) stored in the lighting time storage (7) from the luminance 

While Asamura discloses that the plurality of first light emitting elements are set to a plurality of luminance levels corresponding to respective drive duty ratios, which inherently require respective drive current values, Asamura does not explicitly disclose that each at least one of the plurality of second light emitting elements is provided for each of the drive current values for setting the plurality of luminance levels of the plurality of first light emitting elements.  As such, Asamura does not explicitly disclose that the luminance corrector is configured to read out the luminance at the second cumulative lighting time at a same drive current value as the drive current values for setting the luminance levels of the plurality of first light emitting elements.
However, in the same field of endeavor, Chaji discloses (see Fig. 1) a means of compensating for aging in a light emitting display device that includes extracting different correlation curves corresponding to different stress conditions that accurately model the stress conditions applied to the light emitting display device over the lifetime of the light emitting display device (see Page 1, Para. [0002] and Para. [0006]-[0007]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asamura with the teachings of Chaji such that each at least one of the plurality of second light emitting elements disclosed by Asamura is provided for each of the drive current values for setting the plurality of luminance levels of the plurality of first light emitting elements, as suggested by Chaji, and the luminance corrector disclosed by Asamura is configured to read out the luminance at the second cumulative lighting time at a same drive current value as the drive current values for setting the luminance levels of the plurality of first light emitting elements, as suggested by Chaji, in order to produce different stress conditions that accurately model the stress conditions applied to the light emitting display device over the lifetime of the light emitting display device to thereby reduce luminance correction errors associated with divergence in characterization correlation curves as a result of different stress conditions that are applied to the light emitting display device over time.

As pertaining to Claim 3, the combined teachings of Asamura and Chaji disclose (see Fig. 7A of Asamura in combination with Fig. 1 of Chaji) that when the luminance level of the plurality of first light emitting elements (see (1) of Asamura corresponding to (104) of Chaji) is switched from a first luminance level (i.e., corresponding to a high stress condition or current level as disclosed by Chaji) to a second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji), the luminance corrector (see (18) of Asamura corresponding to (112) of Chaji) is configured to calculate the luminance reduction rates of the plurality of first light emitting elements (see (1) of Asamura corresponding to (104) of Chaji) after being switched to the second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji) according to time characteristics of the luminance reduction rates at the second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji) obtained based on the luminance of the second light emitting elements (see (2) and (201, 202, 203, 204) of Asamura corresponding to (130) of Chaji) whose lighting is controlled by a drive current which sets the second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji) and the second cumulative lighting time, and correct the luminance of the plurality of respective first light emitting elements (see (1) of Asamura corresponding to (104) of Chaji) so as to match a greatest maximum luminance reduction rate among the luminance reduction rates of the plurality of first light emitting elements (see (1) of Asamura corresponding to (104) of Chaji; and again, see Page 3 through Page 4, Para. [0037]-[0040] and Page 4 through Page 5, Para. [0044] and [0046]-[0047] of 

As pertaining to Claim 4, the combined teachings of Asamura and Chaji disclose (see Fig. 7A of Asamura in combination with Fig. 1 of Chaji) that when the luminance level of the plurality of first light emitting elements (see (1) of Asamura corresponding to (104) of Chaji) is switched from the first luminance level (i.e., corresponding to a high stress condition or current level as disclosed by Chaji) to the second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji), as the time characteristics of the luminance reduction rates at the second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji), time characteristics after the second cumulative lighting time indicating the luminance reduction rates of the same second light emitting elements (see (2) and (201, 202, 203, 204) of Asamura corresponding to (130) of Chaji) as the maximum luminance reduction rate at a point when switched from the first luminance level (i.e., corresponding to a high stress condition or current level as disclosed by Chaji) to the second luminance level (i.e., corresponding to a lower stress condition or current level as disclosed by Chaji) are used (again, see Page 3 through Page 4, Para. [0037]-[0040] and Page 4 through Page 5, Para. [0044] and [0046]-[0047] of Chaji; also see in combination Page 7, Para. [0096]-[0107] and Page 9 through Page 10, Para. [0128]-[0131], [0136], and [0140] of Asamura).

As pertaining to Claim 5, the combined teachings of Asamura and Chaji disclose (see Fig. 7A of Asamura in combination with Fig. 1 of Chaji) that each at least two of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204) of Asamura corresponding to (130) of Chaji) are provided for each of the drive current values for setting a plurality of luminance levels of the plurality of first light emitting elements (see (1) of Asamura corresponding to (104) of Chaji; also see Page 3 through Page 4, Para. [0037]-[0040] of Chaji), and
the display device further comprises an average luminance calculator configured to calculate average luminance by dividing the luminance measured by the light receiving unit by a number of the at least two second light emitting elements (see (2) and (201, 202, 203, 204) of Asamura corresponding to (130) of Chaji) that are normally on and output it as the luminance of the plurality of second light emitting elements (see (2) and (201, 202, 203, 204) of Asamura corresponding to (130) of Chaji; also see Para. [0143] of Asamura in combination with Page 5, Para. [0045]-[0047] of Chaji).

As pertaining to Claim 6, Asamura discloses (see Fig. 11) that the plurality of second light emitting elements (see (2)) are arranged at point symmetrical positions about a point intersecting with a center line of the light receiving unit (see (10); and see Page 12, Para. [0164]; and note that Fig. 11 provided an example implementation of the light receiving unit (10) in the display device (100) of Fig. 7A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.